DETAILED ACTION

Response to Arguments
The Examiner withdraws the Claim Objections made in the Action dated 11/16/2021 as the amendments have removed the issues.

The Examiner withdraws the 35 USC 112(b) Claim Rejections made in the Action dated 11/16/2021 as the amendments have removed the issues.

The Examiner is no longer relying upon Engelberg et al. ("Eddy current sensor system for non-contact speed and distance measurement of rail vehicles"; Pub. Date August 21, 2000; WIT Transactions on The Built Environment; pp 1261-1270; herein Engelberg ‘61) to reject any of the Claims. Instead, in the Instant Action, the Examiner is relying upon Engelberg ("Design of a correlation system for speed measurement of rail vehicles"; Pub. Date 2001; Measurement; Volume 29, Issue 2; pp 157-64; herein Engelberg '29). 
Engelberg ’29 in Figure 1 is not relying upon the phase sensitive demodulation that uses imaginary numbers that Engelberg ’61 relies upon to calculate the transit time T. Also, in Engelberg ’29, there is no indication that Engelberg ’29 is relying upon complex numbers, imaginary components, quadrature or out-of-phase components. 
Applicant’s arguments with respect to claims 1-26 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Since the Examiner is not relying upon Engelberg ’61 in this rejection, arguments against Engelberg ’61 are moot.

The Objection to the Abstraction has not been addressed in Applicant’s Remarks. No amended Abstract has been submitted.

Specification
The abstract of the disclosure is objected to because “further ECthe inspection” has a typographical error. “ECthe” should be replaced by “EC”. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 21 and 26 are objected to because of the following informalities:
The word ‘cuttoff’ is misspelled. The correct spelling is ‘cutoff’. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10, 16, 18, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama et al. (US Patent 5,140,265, Pub. Date August 18, 1992, herein Sakiyama) in view of Engelberg ("Design of a correlation system for speed measurement of rail vehicles"; Pub. Date 2001; Measurement; Volume 29, Issue 2; pp 157-64; herein Engelberg '29) and further in view of Hossack et al. (US 7,837,624 B1, Pub. Date November 23, 2010, herein Hossack).

    PNG
    media_image1.png
    442
    653
    media_image1.png
    Greyscale

Regarding Claim 1, Sakiyama teaches:
An eddy current (EC) inspection system (Col[1:8-12] This invention relates to an eddy current flaw detecting endoscope apparatus whereby a flaw of a part of an object to be inspected is detected without invading the object) comprising:
an EC probe (28b, Fig 15, Col[12:61] The eddy current flaw detecting probe 28a or 28b) including a first coil (2a, Fig 15) and a second coil (2b, Fig 15, Col[13:1-4]  on the tip side is provided an eddy current flaw detecting coil 2a and on the rear end side is provided an eddy current flaw detecting coil 2b) to provide corresponding first (S1, Fig 6) and second EC response signals (S2, Fig 6, Col[5:52-57] In FIG. 5(A), when the coil 2 is advanced in the direction indicated by the arrow and the coil 2a reaches the flaw 60a, a signal S1 of an amplitude as is shown in FIG. 6 will be output. When the coil 2 is further advanced, the coil 2b on the rear end side will reach the flaw 60a and a signal S2 of a polarity opposite to that of the signal S1 will be output.); and
generate a command to adjust operations (Col[15:29-40] The motor driver 99 will output a control signal to the motor 106 so as to receive the signal A' and switch the rotation speed from high speed to a low speed so that the motor 106 will reduce the inserting speed of the insertable part 104 to a low speed.; Col[15-52-61] When the signal B' is received, the motor driver 99 will switch the control signal to the motor 106 to rotate at a high speed so that the inserting speed of the insertable part 104 will be a high speed.) of the EC probe (28b, Fig 15) 

Sakiyama does not teach:
processing circuitry configured to:
determine a speed of the EC probe based on determining a time delay between the EC response signals based on a maximum of a cross-correlation of the first and second EC response signals, wherein 
the time delay is determined based on only real components of the cross-correlation

However, Engelberg ’29 teaches:

    PNG
    media_image2.png
    212
    558
    media_image2.png
    Greyscale

processing circuitry (correlator, Fig 1) configured to:
determine a speed (p[158] Two identical sensors are mounted on the rail vehicle at a distance l in the direction of motion (Fig. 1)... Then, the train speed is determined by v=l/T) of the EC probe (sensor 1, sensor 2, Fig 1, p[161] eddy current sensors are insensitive to dirt) based on determining a time delay (T, Fig 1, p[158] Ideally, these between the EC response signals (s1(t), s2(t)=s1(t-T), Fig 1) based on a maximum of a cross-correlation (p[158] The cross correlation function of the sensor signals is defined by φ12(τ) = E{s1(t-τ)∙s2(t)}, where E{...} denotes the expectation. The global maximum maxτ{φ12(τ)} is located at τ = T. The correlator determines this maximum) of the first (s1(t), Fig 1) and second EC response signals (s2(t), Fig 1), wherein 
the time delay (T, Fig 1) is determined based on only real components (Throughout the disclosure there is no mention of complex numbers, imaginary numbers, quadrature, or out-of-phase components, and therefore the signals possess only real components) of the cross-correlation (p[158] φ12(τ)); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama in view of Engelberg by having processing circuitry configured to: determine a speed of the EC probe based on determining a time delay between the EC response signals based on a maximum of a cross-correlation of the first and second EC response signals, wherein the time delay is determined based on only real components of the cross-correlation because knowing the speed of the tool as it is moving through the pipe is a known technique that yields the predictable result of allowing one to derive the specific position of the tool with respect to a reference point and the creation of a map that represents where the because correlation systems offer a good possibility for contactless speed and distance measurement as taught by Engelberg '29 (p[157]).

Sakiyama and Engelberg ’29 do not teach:
generate a command to adjust operations of the... probe based on the speed of the... probe
However, Hossack teaches:
generate a command to adjust operations of the... probe based on the speed of the... probe (Col [10:60-64] If the signal decorrelates by more than certain level (i.e., maximum cross-correlation level is below a threshold, e.g., 0.7), then this is an indication that the transducer has been moved too fast and the system displays a warning to the user.).
Instead of an eddy current sensor, Hossack teaches an ultrasound device. In Hossack, the ultrasound transducer is moved over tissue (Col[3:53-43]) and collects and aligns groups of two images (10, Fig 1 & 50, 52, Fig 10), which is analogous to the movement of eddy probe coils with respect to a metal tube and collecting signals. Cross-correlation is performed on the two images of Hossack (Col[11:21-25] & [13:45-55]), just as cross-correlation is performed on the signals collected by the eddy current probe coils.

The Examiner is combining Sakiyama and Engelberg '29 in view of Hossack by having Hossack send a command to the EC probe of Sakiyama to lower the speed below the speed measured by Engelberg '29 for the purpose of ensuring more accurate speed measurements.
Also, in order to slow down or speed up the probe to a particular speed, the current speed of the device would have to be known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama and Engelberg in view of Hossack by having generate a command to adjust operations of the probe based on the speed of the probe because understanding whether the data acquisition is effective before the completion of the data acquisition allows for the opportunity to save time by not transferring data that would not render useful information and because it provides a warning to the user or a system that the probe is moving too quickly, and gives the user an opportunity to slow down the probe as taught by Hossack (Col[11:21-25]).

Regarding Claims 2-5, Sakiyama teaches:
[Claim 2] the plurality of coils (2a, 2b, Fig 15, Col[13:1-4]  on the tip side is provided an eddy current flaw detecting coil 2a and on the rear end side is provided an eddy current flaw detecting coil 2b) are wound around (Coils 2a and 2b are wound around body 28b) a round EC probe core (28b, Fig 15).

[Claim 3] the EC probe (28b, Fig 15, Col[12:61] The eddy current flaw detecting probe 28a or 28b) is a surface probe (Sensors 2a and 2b probe for flaws 60a in the surface of pipe 60,87a, Fig 12, 15).

[Claim 4] the command is to adjust the speed (Col[15:29-40] The motor driver 99 will output a control signal to the motor 106 so as to receive the signal A' and switch the rotation speed from high speed to a low speed so that the motor 106 will reduce the inserting speed of the insertable part 104 to a low speed.; Col[15:52-61] When the signal B' is received, the motor driver 99 will switch the control signal to the motor 106 to rotate at a high speed so that the inserting speed of the insertable part 104 will be a high speed.) of the EC probe (Fig 15) during an EC inspection (Col[15:29-40]; Col[15:52-61]).

control circuitry (99, MOTOR DRIVER, Fig 17) to control the speed (Col [15:29-40]) of the EC probe (Fig 17; Col [14:49-50] The eddy current flaw detecting apparatus 96 and computer 97 are formed as in FIG. 17.) responsive to receiving the command (A', B', Fig 20(A)).

Regarding Claim 7, Sakiyama and Hossack do not teach:
determining the speed of the EC probe includes: 
dividing a known distance d between the first and second EC coils by the time delay.
However, Engelberg ’29 teaches:
determining the speed (p[157] Correlation systems offer a good possibility for contactless speed and distance measurement of rail vehicles.) of the EC probe (sensor 1, sensor 2, Fig 1, p[161] eddy current sensors are insensitive to dirt) includes: 
dividing (p[158] Then, the train speed is determined by v=l/T) a known distance d (l, Fig 1) between the first (sensor 1, Fig 1) and second (sensor 2, Fig 1) EC coils (p[161] eddy current sensors are insensitive to dirt) by the time delay (T, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama and Hossack in view of Engelberg '29 by having determining the speed of the EC probe includes: dividing a known distance d between the first and second EC coils by the time delay because 

Regarding Claim 10, Sakiyama and Hossack do not teach:
the processing circuitry is further configured to determine position of the EC probe by performing an integration operation based on the speed
However, Engelberg ’29 teaches:
the processing circuitry (correlator, Fig 1) is further configured to determine position (By knowing the distance traveled by an EC probe along a linear path, the position becomes known) of the EC probe (sensor 1, sensor 2, Fig 1) by performing an integration operation based on the speed (p[158] The distance covered by the rail vehicle is determined by integrating the measured speed.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama and Hossack in view of Engelberg '29 by having the processing circuitry is further configured to determine position of the EC probe by performing an integration operation based on the speed because knowing the specific position of the tool with respect to a reference point is a known technique that yields the predictable benefit of allowing one to know where the defects are along the pipe and repair those defects.

Claim 16 is rejected on the same grounds as Claim 1.
Claim 18 is rejected on the same grounds as Claim 7.
Claim 19 is rejected on the same grounds as Claim 10.
Claim 22 is rejected on the same grounds as Claim 1.
Claim 23 is rejected on the same grounds as Claim 7.
Claim 24 is rejected on the same grounds as Claim 10.

Claims 11, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Engelberg ’29 and further in view of Hossack and further in view of Hensel et al. ("Probabilistic Rail Vehicle Localization With Eddy Current Sensors in Topological Maps"; Pub. Date December 4, 2011; IEEE Transactions on Intelligent Transportation Systems; Vol. 12, No. 4; pp.  1525-1536; herein Hensel '11).
Regarding Claim 11, Sakiyama, Engelberg ’29 and Hossack do not teach the claim limitations.
However, Hensel ’11 teaches:
a memory (p[1530] 2-GHz laptop processor with 3-GB random access memory (RAM); such a laptop setup will have memory to store the topological maps) to store landmark information (p[1535] enhanced topological map), and wherein the processing circuitry (p[1535] 2-GHz processor) is further configured to verify the determined position (p[1535] localizing a train) based on the landmark information .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama, Engelberg and Hossack in view of Hensel '11 by having a memory to store landmark information, and wherein the processing circuitry is further configured to verify the determined position based on the landmark information because it allows for a precise localization of the sensor and a 

Claim 20 is rejected on the same grounds as Claim 11.
Claim 25 is rejected on the same grounds as Claim 11.

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Engelberg ’29 and further in view of Hossack and further in view of Dovis et al. ("Magnetic Sensor Array System: an Innovative Approach to Train Localization"; Pub. Date April 2019; Master Thesis at Politecnico Di Torino; pp 13-14; herein Dovis).
Regarding Claim 12, Sakiyama, Engelberg ’29 and Hossack do not teach the claim limitations.
However, Dovis teaches:
the processing circuitry (p[13] microprocessor (ATMEL AT90CAN128) is further configured to evaluate acceleration (p[14] The central sensor element of the MSAS is additionally equipped with the XSens MTi-1 sensor [14]. The only data gathered from the XSens unit is the acceleration measure, which can be used to determine the relative distance between the MSAS measurements.; p[13] IMU, optional (XSens MTi-1)) of the EC probe (p[6] Eddy current sensor systems measure the current induced by the moving train.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama, Engelberg and Hossack in view of Dovis by having the processing circuitry is further configured to evaluate acceleration of the EC probe because an inertial measurement unit is a known technique that yields the predictable benefit of measuring linear acceleration of an object that the IMU is attached to and may corroborate acceleration measurements from other sensors.

Regarding Claim 13, Sakiyama, Engelberg ’29 and Hossack do not teach the claim limitations.
However, Dovis teaches:
the processing circuitry (p[13] microprocessor (ATMEL AT90CAN128) is configured to evaluate acceleration (p[14] The central sensor element of the MSAS is additionally equipped with the XSens MTi-1 sensor [14]. The only data gathered from the XSens unit is the acceleration measure, which can be used to determine the relative distance between the MSAS measurements.) based on information from an Inertial Measurement Unit (p[13] IMU, optional (XSens MTi-1; p [10] Inertial Measurement Unit (IMU)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama, Engelberg and Hossack in view of Dovis by having the processing circuitry is configured to evaluate acceleration based on information from an Inertial Measurement Unit because an inertial measurement unit is a known technique that yields the predictable benefit of measuring linear acceleration of an object that the IMU is attached to and may corroborate acceleration measurements from other sensors.

Claim 14, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Engelberg ’29 and further in view of Hossack and further in view of Hensel et al. ("Eddy current sensor based velocity and distance estimation in rail vehicles"; Pub. Date October 1, 2015; IET Science, Measurement & Technology; pp 1-7; herein Hensel '15).
Regarding Claim 14, Sakiyama, Engelberg ’29 and Hossack do not teach the claim limitations.
However, Hensel ‘15 teaches:
a filter (p[2] The filters are designed in two stages as Butterworth filters of the fourth order) to filter at least one of the EC response signals (up1(t), up2(t), Fig 2, p[2]  that induces eddy currents in metallic materials such as the rail. The eddy currents induce an antipode magnetic field HEC, that generates the voltage uP1(t) and uP2(t) , and wherein the processing circuitry (p[4] microprocessor) is further configured to adjust a cutoff frequency (p[2] The filters are designed in two stages as Butterworth filters of fourth order. Whereas the first stage cancels out disturbances with a cut-off frequency of 1000 Hz, the second stage uses an adaptive cut-off frequency based on the current velocity estimate (e.g. the band pass has cut-off frequencies of 20 Hz high-pass and 40 Hz low-pass for a velocity of 20 m/s given a clamp distance of 0.6 m).) of the filter (p[2] Butterworth filters) based on the speed (p[2] current velocity estimate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama, Engelberg and Hossack in view of Hensel '15 by having a filter to filter at least one of the EC response signals, and wherein the processing circuitry is further configured to adjust a cutoff frequency of the filter based on the speed because it negates the noise induced by vibrations and electronic components and the effects of varying clamps and other equipment associated with the sensor so that a high signal-to-noise ratio can be achieved as taught by Hensel '15 (p[2]).

Claim 21 is rejected on the same grounds as Claim 14.
Claim 26 is rejected on the same grounds as Claim 14.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sakiyama in view of Engelberg ’29 and further in view of Hossack and further in view of Svegander et al. (US Patent 4,761,610, Pub. Date August 2, 1988, herein Svegander).
Sakiyama, Engelberg ’29 and Hossack do not teach the claim limitations.
However, Svegander teaches:
indicator circuitry (7, Fig 1, Col [4:25] display unit or like unit 7) configured to indicate (Col [4:23-26] using the known forward speed of the test piece, as determined by the sensor 5. The unit 6 presents this data on a display unit or like unit 7, which is described in more detail hereinafter.) the speed (5, Fig 1, Col [3:59-60] speedometer 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakiyama, Engelberg and Hossack in view of Svegander by having indicator circuitry configured to indicate the speed because it is a known technique that yields the predictable result of allowing an operator to know the speed of the tool in real-time and historically.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        03/25/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868